Case: 13-1180      Document: 70      Page: 1     Filed: 01/09/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                 RAYMOND E. STAUFFER,
                    Plaintiff-Appellant,

                                v.

   BROOKS BROTHERS, INC. AND RETAIL BRAND
              ALLIANCE, INC.,
             Defendants-Appellees,

                               AND

                      UNITED STATES,
                      Intervenor-Appellee.
                    ______________________

                          2013-1180
                    ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 08-CV-10369, Judge
 Sidney H. Stein.
                  ______________________

                        ON MOTION
                    ______________________
                           ORDER
     Raymond E. Stauffer moves the court to accept his re-
 ply brief for filing. He separately moves for oral argu-
 ment.
Case: 13-1180      Document: 70      Page: 2    Filed: 01/09/2014



 2                           STAUFFER   v. BROOKS BROTHERS, INC.



       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to accept the reply brief for filing is
 granted.
     (2) The motion for oral argument is deferred for
 consideration by the merits panel assigned to hear the
 case.
    (3) A copy of the papers relating to the motion for oral
 argument and this order shall be transmitted to the
 merits panel assigned to decide this case.
                                        FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court


 s26